DETAILED ACTION
This Non-final action is responsive to the following communications: 11/29/2021 application filed on.
Claims 1-20 are pending. Claims 1, 9, and 17 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. 
D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
4.	See ADS for Domestic CON priority details.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe-5507 (US 10,825,507 B2). Further supported by Watanabe-3373 (US 10,573,373 B1).
The applied reference has a common Assignee Micron Technology (but different/ distinct Inventor Identity) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 
Regarding independent claim 1,  Watanabe-5507 teaches an apparatus (Fig. 2 semiconductor device) comprising: 
a data terminal (col. 2, lines 32-53); 
an input/output (I/0) control circuit extending in a first direction, the I/0 control circuit coupled to the data terminal (col. 2, lines 32-53); 
a clock terminal (Fig. 2: 12C) adjacent to the data terminal (Fig. 2: DQ) in a second direction, 
configured to receive a first clock signal (Fig. 2: WCKc, WCKt); and 
a clock generator circuit (“clock signal generation circuit 30”) configured to receive the first clock signal from the clock terminal (col. 2, lines 32-53: WCKc, WCKt), and 
(col. 2, lines 32-53, Fig. 2-Fig. 3: R0-R3 and W0-W3), 
wherein the clock generator includes a plurality of clock drivers (Fig. 4: 20, see Fig. 2: 20 inclusive of clock synchronization circuits), 
each clock driver of the plurality of clock drivers configured to receive a respective second clock signal of the plurality of second clock signals (see col. 2, lines 53-67, col. 3, liens 1-7, Fig. 4) , and  further configured to drive the respective second clock signal (see col. 2, lines 53-67, col. 3, liens 1-7, Fig. 4), and 
wherein the plurality of clock drivers include a first clock driver (Fig. 4: 22) and a second clock driver (Fig. 4: 22) disposed symmetrically with respect to a line (e.g. DQ line) extending in the first direction (see col. 2, lines 53-67, col. 3, liens 1-7, Fig. 4).
Limitation rejections are also supported by Watanabe-3373.
Regarding independent claim 9,  Watanabe-5507 teaches an apparatus comprising (Watanabe-5507 claims 14-15): 
a division circuit (Fig. 18 circuitry) including: 
a plurality of buffer circuits configured to receive a first clock signal (col. 7, lines 33-67, col. 8, lines 1-22, Fig. 18) and 
further configured to provide a plurality of second clock signals responsive, at least in part, to the first clock signal (col. 7, lines 33-67, col. 8, lines 1-22, Fig. 18), 
wherein the plurality of respective second clock signals are configured to propagate radially from the division circuit (col. 7, lines 33-67, col. 8, lines 1-22, Fig. 18, claims 14-15: “…the clock signal generation circuit…and radially outputs four-phase divided clock signals CK0 to CK3 on the basis of the clock signals WCKt and WCKc…”).
Limitation rejections are also supported by Watanabe-3373.
Regarding independent claim 17,  Watanabe-5507 teaches an apparatus comprising a clock generation circuit configured to receive a pair of complementary clock signals from a pair of clock terminals; wherein the clock generation circuit is configured to radially provide a multi-phase divided clock signals based on the pair of complementary clock signals. (See claim 9 rejection analysis).
Similarly, all dependent claims 2-8, 10-16, 18-20 are provisionally rejected under this category. 
Rejection analysis not shown.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 9 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15  of U.S. Patent No. US 10,825,507 B2, in view of  Patent No. US 10,573,373 B1 Spec/ Drawing Disclosure. 
radially output four-phase divided clock signals to generate a plurality of read clock signals and provide the plurality of read clock signals to the read clock synchronization circuit…”
(Analysis not shown)

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive. See new grounds of rejection based on new found references.
See attached Interview Summary.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Fiedler (US 8415980 B2): See Fig. 2-Fig. 8 applicable for all claims. For example, Fig. 2 shows drivers transmitting signals and clock signals; Fig. 2 shows a first pull-up driver (transistors at A/B) configured to receive a first data signal PUA when a first mode (clock states) is selected; a second pull-up driver (transistors at C/D) configured to receive a second data signal PUB when a second mode is selected (different clock states; a first pull-down driver (transistors at F/G) configured to receive a 
Further, amendment is suggested based on this prior art Fiedler (US 8415980 B2) findings.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825